ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_01_FR.txt.                                                                                                163




                            OPINION DISSIDENTE DE M. LE JUGE KEITH

                     [Traduction]

                     1. Je suis au regret de ne pouvoir m’associer à deux des mesures conser‑
                 vatoires qui ont été indiquées par la Cour, d’autant plus que je com‑
                 prends, dans une certaine mesure, que le Timor‑Leste ait été « fort meurtri
                 et choqué » par les actes de l’ASIO auxquels son agent a fait référence au
                 début de la procédure. Je considère néanmoins qu’il n’a pas été établi que
                 ces mesures étaient justifiées.
                     2. Dans sa requête, le Timor‑Leste a invoqué, comme principaux moyens
                 juridiques, les droits de propriété et autres droits qu’il détient à l’égard des
                 documents et données qu’il adresse à ses représentants et conseillers juri‑
                 diques, que ceux‑ci ont en leur possession ou ont établis, ou qu’il reçoit de
                 leur part ; ces droits étaient invoqués a) à l’égard desdits éléments en général,
                 b) à l’égard de ceux ayant trait à des conseils juridiques destinés au Timor‑Leste,
                 et c) à l’égard de ceux qui s’inscrivent dans le cadre de la préparation d’un
                 arbitrage auquel celui‑ci est partie. Selon le Timor‑Leste, « [c]es droits
                 découlent du droit international coutumier et de tout droit interne pertinent,
                 ainsi que de la souveraineté du Timor‑Leste en droit international ». Dans sa
                 demande en indication de mesures conservatoires, le Timor‑Leste a cependant
                 adopté une approche plus large, allant au‑delà de l’arbitrage, en mentionnant,
                 parmi les risques qu’il cherchait à éviter, celui que l’Australie prenne connais‑
                 sance 1) de conseils protégés par le secret professionnel qui lui ont été donnés
                 par ses conseillers au sujet de questions relatives à la mer de Timor et à ses
                 ressources, 2) de sa position concernant ces questions, et 3) d’autres questions
                 traitées dans les documents et données qu’il juge confidentielles.
                     3. L’engagement de ne pas communiquer les éléments saisis que
                 ­l’Attorney-General de l’Australie avait pris le 4 décembre 2013 ne visait
                 que les personnes participant à l’arbitrage, tout comme celui qui a été pris
                 le 19 décembre devant le tribunal arbitral ; le 23 décembre, cet engagement
                 a été étendu à la présente procédure (paragraphe 37 de l’ordonnance),
                 sans toutefois l’être aux autres questions soulevées par le Timor‑Leste
                 dans sa demande et énumérées à la fin du paragraphe précédent.
                     4. S’il n’est guère surprenant que les prétentions plus larges que le
                 Timor‑Leste a formulées dans sa demande déposée le 17 décembre n’aient
                 pas été prises en compte dans les engagements donnés par l’Australie deux
                 et six jours à peine plus tard — c’est‑à‑dire les 19 et 23 décembre —, il est
                 inexact de dire, comme celle‑ci l’a fait à l’audience, que ces questions ont été
                 soulevées « pour la toute première fois » au début de la procédure orale.
                 L’Australie s’est également fourvoyée en déclarant qu’il aurait été préférable
                 que le Timor‑Leste donne suite à l’invitation de la Cour de présenter des
                 observations écrites afin que les accusations qu’il avait formulées la veille
                 fussent précisées ; la Cour ne l’y a jamais invité.

                                                                                                 20




8 CIJ1061.indb 169                                                                                     25/03/15 08:46

                                     saisie et détention (op. diss. keith)                   164

                    5. Lors du premier tour de plaidoiries, le 20 janvier 2014, le Timor‑Leste
                 a mis l’accent sur les points supplémentaires énumérés dans sa demande
                 et sur le fait que, selon lui, les engagements pris par l’Attorney‑General
                 n’avaient pas force obligatoire, du moins sur le plan international. Cela a
                 conduit l’Australie à déposer, le lendemain, un nouvel engagement de son
                 Attorney‑General, en date du 21 janvier 2014 (dont un extrait est cité au
                 paragraphe 10 ci‑après). Désormais, l’engagement de ne pas communi‑
                 quer les documents et données 1) s’appliquait jusqu’à ce que la Cour ait
                 définitivement statué dans la présente procédure ou qu’elle en ait décidé
                 autrement à un stade ultérieur ou antérieur, et 2) s’étendait à toute « entité
                 du Gouvernement australien […] à toute fin ayant trait à l’exploitation
                 des ressources de la mer de Timor ou aux négociations à ce sujet ».
                    6. Au second tour, ce nouvel engagement a été examiné par l’agent et
                 deux conseils du Timor‑Leste. L’un des conseils a relevé que « [c]e n’[était]
                 que maintenant que cet engagement s’étend[ait] aux questions de délimi‑
                 tation maritime ». Il a demandé que celui‑ci soit étayé par une prescrip‑
                 tion de la Cour portant sur le traitement des éléments en cause. En
                 revanche, il n’a fait état d’aucune lacune particulière dans ledit engage‑
                 ment. L’autre conseil a précisé que la partie timoraise examinerait atten‑
                 tivement l’engagement du 21 janvier 2014 à la lumière des réponses de
                 l’Australie aux questions posées par des membres de la Cour, sans faire
                 mention de la portée élargie de ce document. Il a cependant ajouté qu’il
                 serait bon d’entendre l’agent de l’Australie déclarer sans ambiguïté que
                 celle‑ci reconnaissait être liée par cet engagement vis‑à‑vis du Timor‑Leste
                 au regard du droit international. L’agent du Timor‑Leste, quant à lui, a
                 confirmé que la Partie timoraise attendait avec intérêt les réponses de
                 l’Australie aux questions qui lui avaient été posées.
                    7. L’Australie a répondu aux questions des membres de la Cour lors de
                 son second tour de plaidoieries. Par ailleurs, son agent a confirmé que
                 l’Attorney‑General avait le pouvoir effectif et manifeste de prendre des
                 engagements liant l’Australie, tant au regard du droit australien que du
                 droit international, ajoutant que celle‑ci « a[vait] pris ces engagements et
                 [qu’]elle les honorera[it] ». Enfin, il convient de rappeler que le Timor‑Leste,
                 faisant usage de la possibilité qui lui avait été donnée de formuler
                 des observations écrites sur les réponses fournies par l’Australie, a indi‑
                 qué, dans une lettre datée du 27 janvier 2014, que, hormis sur un point,
                 il n’estimait pas nécessaire de formuler pareilles observations au stade
                 de l’examen des mesures conservatoires. Le Timor‑Leste a simplement
                 tenu à donner son interprétation de la portée d’un engagement parti­
                 culier pris dans lesdites réponses, interprétation que l’Australie n’a pas
                 contestée.
                    8. Selon moi, deux points importants se dégagent de ces développe‑
                 ments : le Timor‑Leste a demandé et obtenu, d’une part, un engagement
                 plus large, tant du point de vue temporel que sur le fond et, d’autre part,
                 une reconnaissance claire, si je comprends bien les déclarations de l’Aus‑
                 tralie, de ce que celle-ci était liée, au regard du droit international, par les
                 engagements qu’elle avait pris. J’examinerai ces deux points tour à tour.

                                                                                              21




8 CIJ1061.indb 171                                                                                  25/03/15 08:46

                                    saisie et détention (op. diss. keith)                 165

                     9. S’agissant du premier point, la portée temporelle des engagements
                 revêt deux aspects distincts, le second rejoignant la portée matérielle du der‑
                 nier engagement en date. Premièrement, l’engagement du 21 janvier 2014
                 s’appliquait désormais « jusqu’à ce que [la Cour] ait définitivement statué
                 dans la présente procédure ou qu’elle en ait décidé autrement à un stade
                 ultérieur ou antérieur ». Cela correspond précisément à la fonction incidente,
                 provisoire et conservatoire des mesures conservatoires par rapport à l’ins‑
                 tance principale. Quant au second aspect, le principal engagement pertinent
                 est celui de non‑communication, alors que l’Attorney‑General avait, le
                 23 décembre 2013, indiqué que les documents seraient placés sous scellés,
                 mais seulement jusqu’au 22 janvier 2014. Cette différence entre la non-­
                 communication à certaines personnes et à certaines fins, et la mise sous
                 ­scellés à toutes fins, nous ramène à la portée matérielle de l’engagement.
                     10. Tout comme la Cour, je pars du principe que le droit plausible qui
                  est en cause dans la présente affaire est le droit d’un Etat de pouvoir
                  entretenir des relations avec ses conseillers juridiques en toute confiden‑
                  tialité, notamment pour ce qui concerne les différends avec un autre Etat
                  qui font ou sont susceptibles de faire l’objet d’une procédure judiciaire, de
                  négociations ou de toute autre forme de règlement pacifique. En principe,
                  l’Etat en question ne devrait pas être exposé au risque que l’autre partie
                  au différend s’ingère dans ces relations (voir ordonnance, par. 27). En
                  l’espèce, pour reprendre les arguments exposés par le Timor‑Leste au
                  cours de la procédure, la confidentialité s’attache 1) aux conseils relevant
                  du secret professionnel donnés au Timor‑Leste par ses conseillers au sujet
                  de la mer de Timor et de ses ressources, 2) à la position du Timor‑Leste
                  concernant ces questions, et 3) à d’autres questions traitées dans les docu‑
                  ments et données que le Timor‑Leste juge confidentielles. Le passage per‑
                  tinent de l’engagement pris par l’Attorney‑General dans sa lettre du
                  21 janvier se lit comme suit :
                       « Je prends devant la Cour, jusqu’à ce que celle‑ci ait définitive‑
                     ment statué dans la présente procédure ou qu’elle en ait décidé autre‑
                     ment à un stade ultérieur ou antérieur, l’engagement
                     1. De ne pas prendre moi-même connaissance ni chercher de quelque
                        autre manière à avoir connaissance du contenu des éléments en
                        cause [saisis au cabinet d’avocat] ou de toutes informations qui en
                        découleraient ;
                     2. Dans le cas où une circonstance, quelle qu’elle soit, nécessiterait
                        que je prenne connaissance de ces éléments et données, d’en infor‑
                        mer tout d’abord la Cour, et de prendre alors devant elle d’autres
                        engagements ;
                     3. De faire en sorte qu’aucune entité du Gouvernement australien n’uti‑
                        lise lesdits éléments à quelque fin que ce soit, hormis pour des ques‑
                        tions de sécurité nationale (notamment dans le cadre de la saisine
                        des autorités chargées de l’application de la loi et de poursuites) ;
                     4. De faire en sorte, sans préjudice de ce qui précède, qu’aucune
                        entité du Gouvernement australien ne puisse avoir accès auxdits

                                                                                            22




8 CIJ1061.indb 173                                                                                 25/03/15 08:46

                                     saisie et détention (op. diss. keith)                   166

                         éléments et à toutes informations qui en découleraient à toute fin
                         ayant trait à l’exploitation des ressources de la mer de Timor ou
                         aux négociations à ce sujet, ou à la conduite de :
                         a) la présente procédure ; et
                         b) l’arbitrage [en vertu du traité sur la mer de Timor de 2002]. »

                 Le quatrième point constitue le passage essentiel de cet engagement. Etant
                 donné que le membre de phrase « sans préjudice de ce qui précède » pouvait
                 être interprété comme faisant référence à des questions de sécurité nationale
                 (troisième point), le Solicitor‑General a précisé que les questions entrant
                 dans le champ de ce quatrième point « ne relevaient pas des questions de
                 « sécurité nationale » visées au troisième » (CR 2014/4, p. 20 ; voir aussi
                 p. 21, pour ce qui concerne toute procédure pénale). A la lumière de cette
                 précision, le quatrième point me semble pleinement correspondre à la por‑
                 tée des intérêts particuliers sur lesquels pesait, selon le Timor‑Leste, un
                 risque de préjudice irréparable. Dès lors, je ne suis pas surpris que le
                 Timor‑Leste n’ait fait mention, dans sa lettre du 27 janvier, d’aucune lacune
                 dans ce nouvel engagement. Il n’a pas indiqué que subsistait un quelconque
                 risque que soit causé un préjudice irréparable à ses droits et intérêts.
                    11. Reste la question de savoir si l’Australie était liée par cet engage‑
                 ment au regard du droit international. Selon moi, il ne fait aucun doute
                 que tel était bien le cas. Ainsi que la Cour l’a précisé, il devait être pré‑
                 sumé que l’Australie se conformerait de bonne foi à l’engagement qu’elle
                 avait pris (ordonnance, par. 44).
                    12. La portée de l’engagement et son caractère contraignant rendaient,
                 selon moi, inutile de prendre en considération les préoccupations expri‑
                 mées par l’Australie, ainsi que ses droits et intérêts, concernant la divulga‑
                 tion de l’identité de ses agents et de leurs méthodes de renseignement. Le
                 dernier engagement pris par l’Attorney‑General au nom de l’Australie, à la
                 lumière des précisions apportées par le Solicitor‑General, avait écarté tout
                 risque imminent qu’un préjudice irréparable soit causé au Timor‑Leste.
                    13. Mon vote sur les différents points du dispositif de l’ordonnance ne
                 préjuge en rien des positions que je pourrais adopter quant à certaines
                 questions relatives à la compétence de la Cour, à la recevabilité de la
                 requête ou au fond de l’affaire, telles qu’elles pourraient se poser ultérieu‑
                 rement en la présente instance. Ainsi que la Cour l’a dit, l’ordonnance
                 laisse intact le droit des Parties de faire valoir leurs moyens en ces matières.

                                                                   (Signé) Kenneth Keith.




                                                                                              23




8 CIJ1061.indb 175                                                                                  25/03/15 08:46

